— Appeal by plaintiffs from an order of Supreme Court, Nassau County (Wager, J.), dated February 23, 1983, which denied their motion for summary judgment. The appeal brings up for review so much of an order of the same court, dated April 5, 1983, as upon reargument, adhered to the original determination (CPLR 5517, subd [b]). Appeal from the order dated February 23, 1983 dismissed. Said order was superseded by the order dated April 5, 1983, made upon reargument. Order dated April 5, 1983, affirmed, insofar as reviewed. No opinion. Defendant is awarded one bill of costs. Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.